DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 9, 12-14,21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka et al. (US 2017/0237232) in view of van Veen et al. (US 2014/0341593), Hirata et al. (US 2001/0005388) and Nakayama (US 7031358).
With respect to claim 1, Asaka teaches a method comprising: delivering, by a laser driving circuit (fig.6 #31+#24), a first bias current (fig.7 #63) to an anode of a gain- section diode (fig.6 #13) disposed on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate) of a tunable laser ([0064]); receiving, at the laser driving circuit, a burst mode signal (fig.6 #6) indicative of a burst-on state or a burst-off state; when the burst mode signal is indicative of the burst-off state, when the burst mode signal is indicative of the burst-off state, applying a current which is less than the gain current delivered to the anode of the gain-section diode (fig.8, no driver current applied during off cycle); and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: delivering, by the laser driving circuit, the first bias current (fig.8 graph 3) to the anode of the gain-section diode (fig.7).  Asaka does not teach a non-zero current to be applied when the burst mode is in the off state. van Veen teaches a burst driver for a laser system (fig.1/4 abstract) and which further teaches a similar overshoot current is used at the beginning of a burst-on cycle ([0048]) and additionally teaches applying a non-zero current during burst-off periods ([0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the burst driving of Asaka to make use of a non-zero current during the burst-off periods as demonstrated by van Veen in order to balance thermal effects in the laser and reduce wavelength drift (van Veen, [0011, 49]).
Asaka teaches the device outlined above, including anode driving of the laser element (fig.6), but does not teach use of a phase section or delivering, by the laser driving circuit, a second bias current to an anode of a phase-section diode disposed on the shared substrate of the tunable laser. Hirata teaches a tunable laser on a shared substrate (fig.3/4) which includes a phase section (fig.3 #3) and use of driving a phase current to the phase section of a high value when the current to the gain section is low, and driving a reduced phase current to the phase section when the current to the gain section is high (fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an anode driven phase section in the device of Asaka as taught by Hirata in order to implement fine wavelength tuning (Hirata, [0044]), provide a similar anode driving circuit arrangement to simplify the circuit, as well as to implement the current driving scheme (gain high/phase low, gain low/phase high) of Hirata in order to maintain a desired wavelength output by balancing thermal effects (Hirata, [0059,61]).
Asaka, van Veen and Hirata teach the method outlined above, which includes applying a low-level current and the biasing current to the gain region along with a low/high current to the phase region, but do not specify the low-level currents are generated via sinking: when the burst mode signal is indicative of the burst-off state, sinking, by the laser driving circuit, a sink current away from the gain current at the anode of the gain- section diode, the sink current less than the gain current delivered to the anode of the gain-section diode; and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: sinking a second sink current away from the second bias current at the anode of the phase section and ceasing, by the laser driving circuit, the sinking of the sink current away from the gain current at the anode of the gain-section diode. Nakayama teaches a similar laser driver (fig.1) wherein a biasing current (fig.1 Io’) is applied to a laser region at the anode (fig.1 #2, necessarily including the gain region) and is reduced to a lower-level current (fig.1 I1) via sinking a current (fig.1 I2) from the biasing current (fig.1, I1=Io’-I2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Asaka, van Veen and Hirata to apply the low-level currents via sinking a current from the biasing currents as demonstrated by Nakayama in order to make use of a controllable means of changing the value of the low-level currents (Nakayama, fig.1 via feedback) and which has been demonstrated as an effective, equivalent, means of applying a lower-value current to a laser diode (see MPEP 2144.06 II).
With respect to claim 2, Asaka, as modified, teaches when the burst mode signal is indicative of the burst-off state, the gain-section diode receives a gain-section diode current equal to the first bias current minus the first sink current (as modified in claim 1 above); and when the burst mode signal is indicative of the burst-on state, the phase-section diode receives a phase-section diode current equal to the second bias current minus the second sink current (as modified in claim 1 above).
With respect to claim 3, Asaka, as modified, teaches receiving, at the laser driving circuit, a sink current adjustment from a sinking stage of the laser driving circuit, the sink current adjustment configured to adjust the first sink current and the second sink current (Nakayama, fig.1; feedback control of low-level current can be considered part of a burst stage).
With respect to claim 12, Asaka further teaches the tunable laser comprises an electro-absorption modulated tunable laser (fig.6 via #23).
With respect to claim 13, Asaka teaches a laser driving circuit comprising: delivering a first bias current (fig.6 #63) to an anode of a gain-section diode (fig.6 #13) disposed on a shared substrate (fig.6 at least TOSA substrate #22, also the LD/EA are taught to be integrated, [0014], which implies a shared base substrate) of a tunable laser ([0064]); a burst stage (fig.6 #31) configured to receive a burst mode signal (fig.6 #6) indicative of a burst-on state or a burst-off state, the burst stage (506) configured to: when the burst mode signal is indicative of the burst-off state, applying a current which is less than the gain current delivered to the anode of the gain-section diode (fig.8, no driver current applied during off cycle); and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: delivering, by the laser driving circuit, the first bias current (fig.7 #64) to the anode of the gain-section diode (fig.7).  Asaka does not teach a non-zero current to be applied when the burst mode is in the off state. van Veen teaches a burst driver for a laser system (fig.1/4 abstract) and which further teaches a similar overshoot current is used at the beginning of a burst-on cycle ([0048]) and additionally teaches applying a non-zero current during burst-off periods ([0049]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the burst driving of Asaka to make use of a non-zero current during the burst-off periods as demonstrated by van Veen in order to balance thermal effects in the laser and reduce wavelength drift (van Veen, [0011, 49]).
Asaka teaches the device outlined above, including anode driving of the laser element (fig.6), but does not teach use of a phase section or delivering, by the laser driving circuit, a second bias current to an anode of a phase-section diode disposed on the shared substrate of the tunable laser. Hirata teaches a tunable laser on a shared substrate (fig.3/4) which includes a phase section (fig.3 #3) and use of driving a phase current to the phase section of a high value when the current to the gain section is low, and driving a reduced phase current to the phase section when the current to the gain section is high (fig.10). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an anode driven phase section in the device of Asaka as taught by Hirata in order to implement fine wavelength tuning (Hirata, [0044]), provide a similar anode driving circuit arrangement to simplify the circuit, as well as to implement the current driving scheme (gain high/phase low, gain low/phase high) of Hirata in order to maintain a desired wavelength output by balancing thermal effects (Hirata, [0059,61]).
Asaka, van Veen and Hirata teach the method outlined above, which includes applying a low-level current and the biasing current to the gain region along with a low/high current to the phase region, but do not specify using first and second current sources for the first and second bias currents, and that the low-level currents are generated via sinking: when the burst mode signal is indicative of the burst-off state, sinking, by the laser driving circuit, a sink current away from the gain current at the anode of the gain- section diode, the sink current less than the gain current delivered to the anode of the gain-section diode; and when the burst mode signal transitions to be indicative of the burst-on state from the burst-off state: sinking a second sink current away from the second bias current at the anode of the phase section and ceasing, by the laser driving circuit, the sinking of the sink current away from the gain current at the anode of the gain-section diode. Nakayama teaches a similar laser driver (fig.1) wherein a biasing current (fig.1 Io’) is applied to a laser region at the anode (fig.1 #2, necessarily including the gain region) via a source of current (fig.1 #9) and is reduced to a lower-level current (fig.1 I1) via sinking a current (fig.1 I2) from the biasing current (fig.1, I1=Io’-I2). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the driving scheme of Asaka, van Veen and Hirata to apply the low-level currents via sinking a current from the biasing currents as demonstrated by Nakayama in order to make use of a controllable means of changing the value of the low-level currents (Nakayama, fig.1 via feedback) and which has been demonstrated as an effective, equivalent, means of applying a lower-value current to a laser diode (see MPEP 2144.06 II) as well as to make use of first and second current sources for the gain/phase regions as Nakayama has demonstrated such sources are useful to provide the input signal for driving the laser diode.
With respect to claim 14, Asaka, as modified, teaches when the burst mode signal is indicative of the burst-off state, the gain-section diode receives a gain-section diode current equal to the first bias current minus the first sink current (as modified in claim 13’s rejection above); and when the burst mode signal is indicative of the burst-on state, the phase-section diode receives a phase-section diode current equal to the second bias current minus the second sink current (as modified in claim 13’s rejection above).
With respect to claim 24, Asaka further teaches the tunable laser comprises an Electro-absorption Modulated tunable laser (fig.6 via #23).

Claim(s) 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asaka, van Veen, Hirata and Nakayama in view of Imai et al. (US 5706117).
With respect to claim 9, Asaka, as modified, teaches the device outlined above, including modulating an electro-absorption section diode via the anode (fig.6 #23/24; anode necessarily used to apply reverse bias with forward bias modulation, see fig.9), but does not teach modulating, by the laser driving circuit, the laser by a capacitively coupled modulation stage of the laser driving circuit to an anode of an Electro-Absorption-section diode (590c), resulting in an alternating current (AC) modulation current. Imai teaches a similar laser diode/EA diode device (fig.2) which includes driving the EA diode via the anode and a capacitor (fig.5 #60) to produce an AC modulation current (col.5 line 25). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a capacitive coupling between the driving and EA device of Asaka as demonstrated by Imai in order to provide a desired signal of sufficient driving type to the modulation section (see MPEP 2144.07).
Claim 21 is rejected for the same reasons outlined in the rejection of claim 9 above.
Allowable Subject Matter
Claims 4-8, 10, 11, 15-20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The particular circuit details in claims 4, 7, 8, 15, 16, 19, 20 and 22 were not found to be obvious changes to be made to the art of record in combination with the limitations of the claims from which these claims depend.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The Examiner directs the Applicant’s attention to the included PTO-892 form which includes a list of related art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447. The examiner can normally be reached M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOD T VAN ROY/               Primary Examiner, Art Unit 2828